DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	In light of the amendments, previous rejections under 35 USC 112(b) are withdrawn.  Claim objections are withdrawn. Rejection of claims 2 under 35 USC 102 and claims 3-4 under 35 USC 103 are withdrawn.
Response to Arguments
	The arguments regarding claims 1, 18, and 20 are not persuasive.  New grounds of rejection are necessitated by the amendments.  Contrary to the remarks filed 5/5/2022, Micks does teach simulating behavior of emissions originating from the sensor using rays.  Micks [0061] teaches simulating LIDAR sensors using raytracing.  The simulated LIDAR sensors of Micks are more specific than the claimed simulated sensors; the simulated LIDAR sensors are a species under the genus of simulated sensors.  As such, the simulated LIDAR sensors teach the claimed simulated sensors. 
	As the independent claims 1, 18, and 20 remain rejected, the dependent claims 2-17 and 19 are not allowable solely due to their dependence. However, in light of the amendments and arguments regarding claims 2-4, rejection of claim 2 under 35 USC 102 and claims 3-4 under 35 USC 103 are withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 10, 12, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Micks et al. (US 2018/0203445 A1), hereinafter referred to as Micks.
	Regarding claim 1, Micks teaches a method comprising, by a computing system: generating a simulated sensor based on performance features associated with a sensor ([0026] "sensor models 108d that indicate the locations of one or more sensors on the vehicle, the orientations of the one or more sensors, and one or more descriptors of the one or more sensors. …may include gain, signal to noise ratio, sensitivity profile (sensitivity vs. frequency), and the like" Gain, etc. are performance features of the sensor.).
	Micks also teaches determining a placement indicator specifying a location and orientation of the simulated sensor on a vehicle in a virtual environment associated with the vehicle ([0026]"sensor models 108d that indicate the locations of one or more sensors on the vehicle, the orientations of the one or more sensors,…" The sensor model indicates the placement including location and orientation.).
	Micks teaches simulating, based on the performance features associated with the sensor, behavior of one or more emissions originating from the simulated sensor in the virtual environment as rays emitted from the simulated sensor into the virtual environment as representations of a field-of-view (FOV) of the simulated sensor relative to the virtual environment ([0061] "...may include simulating perception of the scenario by sensor models..." "Likewise, for LIDAR, raytracing may be performed…" By simulating a LIDAR sensor using raytracing, the rays represent the field of view.  In the simulated environment where there are no rays, it is outside the field of view of the simulated LIDAR sensor.) wherein, for each emission, the simulating comprises determining an interaction of the emission with one or more simulated objects in the virtual environment ([0061] "Likewise, for LIDAR, raytracing may be performed in sufficient detail to capture multiple reflections and may simulate atmospheric attenuation and scattering of the laser beam of the LIDAR sensor."  The reflections are interactions with one or more objects in the virtual environment.).
	Micks teaches providing a representation of a capability of the sensor based on the simulated behavior of the emissions ([0038] "Alternatively, the controller 122 may identify obstacles and generate user perceptible results using sensor data." User perceptible results of identifying objects are a representation of a capability of the sensor.).
	Regarding claim 9, Micks teaches the method of claim 1, further comprising: determining a sensor type of the simulated sensor, wherein: simulating behavior of the one or more emissions originating from the simulated sensor in the virtual environment further comprises: projecting each emission from the simulated sensor into the virtual environment wherein properties of projecting, including at least a direction of the emission, are determined based on the sensor type ([0058],[0059]);
	Micks also teaches detecting a point of interaction between the one or more emissions and a surface corresponding to a simulated object in the virtual environment ([0060]).
	Regarding claim 10, Micks teaches the method of claim 9, wherein a number of emissions projected in a particular portion of the virtual environment over a particular time window is determined based on the performance features associated with the sensor ([0062] "The various sensors may have different frame or scanning rates than the time step of updating the scenario model. Accordingly, more or fewer outputs may be produced then the number of times steps." [0026] “For a camera, the sensor model 108d may include the field of view, resolution, zoom, frame rate, or other operational limit of the camera. For a LIDAR or RADAR sensor, the sensor model 108d may include a resolution, field of view, and scan rate of the system.”).
	Regarding claim 12, Micks teaches the method of claim 1, further comprising generating the virtual environment by: constructing a virtual environment encompassing a vehicle operation scenario; and modeling activity of one or more objects in the virtual environment, wherein the activity simulates the behavior of the or more objects in the vehicle operation scenario ([0055] "The method 300a may include defining 302 a scenario model. For example, as shown in FIGS. 4A and 4B, an environment model including a road 400 may be combined with models of vehicles 402, 404 placed within lanes of the road 400 and having velocities and accelerations that may vary from one time step to the next during propagation of the scenario model."). 
	Regarding claim 15, Micks teaches the method of claim 1, further comprising modeling a location and orientation of the simulated sensor in the virtual environment by: accessing a model of the vehicle having an arrangement of discrete sensor placement locations ([0025], [0026] "Accordingly, the vehicle model 106b may additionally include one or more sensor models 108d that indicate the locations of one or more sensors on the vehicle, the orientations of the one or more sensors, and one or more descriptors of the one or more sensors."), wherein an arrangement of discrete sensor placement locations of the model of the vehicle corresponds to the arrangement of the discrete sensor placement locations of the vehicle ([0025], [0026]); and positioning the simulated sensor on the model of the vehicle among the arrangement of discrete sensor placement locations ([0025], [0026]).
	Regarding claim 17, Micks teaches the method of claim 1, further comprising: modeling the simulated sensor in the virtual environment based on the location and orientation of the simulated sensor specified in the placement indicator ([0026]"sensor models 108d that indicate the locations of one or more sensors on the vehicle, the orientations of the one or more sensors,…" The sensor model includes an indication of the placement including location and orientation. [0033] "...a perception of the scenario by the sensors may be simulated by the sensor simulation module...").
	Regarding claim 18, Micks teaches a system comprising: one or more processors and one or more computer-readable non-transitory storage media coupled to one or more of the processors, the one or more computer-readable non-transitory storage media comprising instructions operable when executed by one or more of the processors ([0019] "… may take the form of an entirely hardware embodiment, an entirely software embodiment ... , or an embodiment combining software and hardware aspects that may all generally be referred to herein as a "module" or "system"") to cause the system to: generate a simulated sensor based on performance features associated with a sensor ([0025] ...sensor models 108d that indicate the locations of one or more sensors on the vehicle… the sensor model may include the gain, signal to noise ratio, sensitivity profile (sensitivity vs. frequency), and the like"); determine a placement indicator specifying a location and orientation of the simulated sensor on a vehicle in a virtual environment associated with the vehicle ([0026]"sensor models 108d that indicate the locations of one or more sensors on the vehicle, the orientations of the one or more sensors,…"); simulate, based on the performance features associated with the sensor, behavior of one or more emissions originating from the simulated sensor in the virtual environment as rays emitted from the simulated sensor into the virtual environment as representations of a field-of-view (FOV) of the simulated sensor relative to the virtual environment, ([0061] "...may include simulating perception of the scenario by sensor models..." "Likewise, for LIDAR, raytracing may be performed…" By simulating a LIDAR sensor using raytracing, the rays represent the field of view.  In the simulated environment where there are no rays, it is outside the field of view of the simulated LIDAR sensor.), wherein, for each emission, the simulating comprises determining an interaction of the emission with one or more simulated objects in the virtual environment ([0061] "Likewise, for LIDAR, raytracing may be performed in sufficient detail to capture multiple reflections and may simulate atmospheric attenuation and scattering of the laser beam of the LIDAR sensor."); and provide a representation of a capability of the sensor based on the simulated behavior of the emissions ([0038] "Alternatively, the controller 122 may identify obstacles and generate user perceptible results using sensor data." User perceptible results of identifying objects are a representation of a capability of the sensor.).
	Regarding claim 19, Micks teaches the system of claim 18, wherein the instructions are further operable when executed by one or more of the processors to cause the system to provide the representation of the capability of the sensor by: generating a visual representation ([0038] "Alternatively, the controller 122 may identify obstacles and generate user perceptible results using sensor data." User perceptible results are a visual representation.) of the interactions of the emissions with the simulated objects in the virtual environment ([0060] "For a LIDAR sensor, a point cloud from the point of view of the LIDAR sensor may be simulated, where the points of the point cloud are points of structures of the environment or vehicles 402, 404, 406 of the scenario that are in the field of view of the LIDAR sensor. In some LIDAR systems, points measured may include both a three-dimensional coordinate and a reflectivity value. In some embodiments, the models 106a, 106b may include reflectivity values for exterior surfaces thereof. Accordingly, for points of the point cloud in the point of view of the LIDAR system, the reflectivity value of the structure including each point may be included. Perception of the scenario model by various other sensors may also be included. For a RADAR or SONAR system, reflections from objects and vehicles of the scenario may be simulated for each time step." Point cloud data is the result of interactions of the emissions with the virtual environment.).
	Regarding claim 20, Micks teaches one or more computer-readable non-transitory storage media embodying software that is operable when executed to cause one or more processors to perform operations ([0019]) comprising: generate a simulated sensor based on performance features associated with a sensor ([0025] ...sensor models 108d that indicate the locations of one or more sensors on the vehicle… the sensor model may include the gain, signal to noise ratio, sensitivity profile (sensitivity vs. frequency), and the like"); determine a placement indicator specifying a location and orientation of the simulated sensor on a vehicle in a virtual environment associated with the vehicle ([0026]"sensor models 108d that indicate the locations of one or more sensors on the vehicle, the orientations of the one or more sensors,…"); simulate, based on the performance features associated with the sensor, behavior of one or more emissions originating from the simulated sensor in the virtual environment as rays emitted from the simulated sensor into the virtual environment as representations of a field-of-view (FOV) of the simulated sensor relative to the virtual environment, ([0061] "...may include simulating perception of the scenario by sensor models..." "Likewise, for LIDAR, raytracing may be performed…" By simulating a LIDAR sensor using raytracing, the rays represent the field of view.  In the simulated environment where there are no rays, it is outside the field of view of the simulated LIDAR sensor.), wherein, for each emission, the simulating comprises determining an interaction of the emission with one or more simulated objects in the virtual environment ([0061] "Likewise, for LIDAR, raytracing may be performed in sufficient detail to capture multiple reflections and may simulate atmospheric attenuation and scattering of the laser beam of the LIDAR sensor."); and provide a representation of a capability of the sensor based on the simulated behavior of the emissions ([0038] "Alternatively, the controller 122 may identify obstacles and generate user perceptible results using sensor data." User perceptible results of identifying objects are a representation of a capability of the sensor.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8, 11, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Micks in view of Melick (US 2019/0179979 A1), hereinafter referred to as Melick.
Regarding claim 5, Micks teaches the method of claim 1 but does not explicitly teach providing the representation of the capability of the sensor includes: estimating a sensor coverage for the simulated sensor at the location and orientation based on the simulated behavior of the emissions in the virtual environment.
Melick teaches providing the representation of the capability of the sensor by: estimating a sensor coverage for the simulated sensor at the location and orientation based on the simulated behavior of the emissions in the virtual environment (Fig. 3 [0081]-[0083] " Further, the scene 300 includes a representation of one or more simulated sensor interactions including the simulated sensor interaction area 330 (e.g., a simulated area with high sensor noise) and the simulated sensor interaction area 332 (e.g., a simulated area without sensor coverage).").
Micks and Melick are analogous because they are from the “same field of endeavor” simulating vehicle sensors.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Micks and Melick before him or her, to modify Micks to include estimating sensor coverage as taught by Melick.
The suggestion/motivation for doing so would have been Melick ([0003]) “…to address the challenge of testing and improving the performance of vehicle systems that are used to detect the state of the environment".

Regarding claim 6, Micks in view of Melick teaches the method of claim 5, but Micks does not explicitly teach estimating the sensor coverage includes determining when the sensor coverage does not satisfy a threshold sensor coverage; and providing a notification indicating that the sensor coverage does not satisfy the threshold sensor coverage.
Melick teaches estimating the sensor coverage includes determining when the sensor coverage does not satisfy a threshold sensor coverage (Fig. 4 #408, [0098] The perception criteria of Melick are a sensor coverage threshold.); and providing a notification indicating that the sensor coverage does not satisfy the threshold sensor coverage (Fig. 4 #408, [0098] The perception criteria of Melick are a sensor coverage threshold. [0065] “The simulation computing system 110 can generate image data that can be used to generate a visual representation of a simulated environment via a user interface.”).
Regarding claim 7, Micks in view of Melick teaches the method of claim 5, but Micks does not teach generating a visual representation of the sensor coverage of the simulated sensor.
Melick does teach generating a visual representation of the sensor coverage of the simulated sensor ([0065] "The simulation computing system 110 can generate image data that can be used to generate a visual representation of a simulated environment via a user interface on one or more display devices (not shown). The simulated environment can include one or more simulated objects, simulated sensor interactions, and a simulated autonomous vehicle (e.g., as visual representations on the user interface)." By showing the simulated sensor interactions, you show the sensor coverage.).
Regarding claim 8, Micks in view of Melick teaches the method of claim 5, but Minks does not teach providing the representation of the capability of the sensor by: identifying one or more areas of the virtual environment beyond the sensor coverage of the simulated sensor at the specified placement based on the simulated behavior.
Melick teaches providing the representation of the capability of the sensor by: identifying one or more areas of the virtual environment beyond the sensor coverage of the simulated sensor at the specified placement based on the simulated behavior ([0083]-[0085] Melick teaches simulating a scene with simulated objects in the scene and detecting objects using a simulated sensor.  If the known simulated object is not detected by the simulated sensor, the object is in an area beyond the range of the sensor.).
Regarding claim 11, Micks teaches the method of claim 1, but does not explicitly teach providing the representation of the capability of the sensor by: generating a plurality of virtual environments by procedurally generating an arrangement of a plurality of objects in each virtual environment; simulating behavior of emissions originating from the simulated sensor in each virtual environment of the plurality of virtual environments; and combining a representation of the capability of the sensor determined with respect to each virtual environment.
Melick teaches providing the representation of the capability of the sensor by: generating a plurality of virtual environments by procedurally generating an arrangement of a plurality of objects in each virtual environment ([0085]); simulating behavior of emissions originating from the simulated sensor in each virtual environment of the plurality of virtual environments ([0061] "...may include simulating perception of the scenario by sensor models..." "Likewise, for LIDAR, raytracing may be performed…"); and combining a representation of the capability of the sensor determined with respect to each virtual environment ([0083] "Further, the scene 300 includes a representation of one or more simulated sensor interactions including the simulated sensor interaction area 330 (e.g., a simulated area with high sensor noise) and the simulated sensor interaction area 332 (e.g., a simulated area without sensor coverage).").
Micks and Melick are analogous because they are from the “same field of endeavor” simulating vehicle sensors.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Micks and Melick before him or her, to modify Micks to include generating virtual environments as taught by Melick.
The suggestion/motivation for doing so would have been Melick ([0003]) “…to address the challenge of testing and improving the performance of vehicle systems that are used to detect the state of the environment".
Regarding claim 13, Micks in view of Melick teach the method of claim 12, but Micks does not teach the representation of the capability of the sensor including a sensor coverage area associated with the sensor recommended for an autonomous vehicle to navigate the vehicle operation scenario.
Melick teaches the representation of the capability of the sensor includes a sensor coverage area associated with the sensor recommended for an autonomous vehicle to navigate the vehicle operation scenario ([0085] “…which can be analyzed in order to determine more optimal configurations or calibrations for one or more actual sensors.” Multiple scenes are simulated and analyzed. As more optimal configurations or calibrations are found, the coverage area associated with the optimal configuration is the new recommended coverage area.).
Micks and Melick are analogous because they are from the “same field of endeavor” simulating vehicle sensors.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Micks and Melick before him or her, to modify Micks to include a representation of the capability of a sensor as taught by Melick.
The suggestion/motivation for doing so would have been Melick ([0003]) “…to address the challenge of testing and improving the performance of vehicle systems that are used to detect the state of the environment".
Regarding claim 14, Micks in view of Melick teach the method of claim 12, but Micks does not teach the representation of the capability of the sensor including a performance of the sensor with respect to the one or more objects in the vehicle operation scenario.
Melick teaches the representation of the capability of the sensor including a performance of the sensor with respect to the one or more objects in the vehicle operation scenario ([0021] "Based on the one or more simulated sensor interactions that are generated, the sensor optimization system can determine the one or more simulated sensor interactions that satisfy one or more perception criteria. For example, the sensor optimization system can determine which of the one or more simulated sensor interactions produce sensor data that results in high object recognition accuracy.").
Micks and Melick are analogous because they are from the “same field of endeavor” simulating vehicle sensors.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Micks and Melick before him or her, to modify Micks to include a representation of the capability of a sensor as taught by Melick.
The suggestion/motivation for doing so would have been Melick ([0003]) “…to address the challenge of testing and improving the performance of vehicle systems that are used to detect the state of the environment".
Regarding claim 16, Micks teaches the method of claim 15, but Micks does not teach recommending a location and orientation of the sensor on the vehicle based on an optimization of the representation of the capability of the sensor.
Melick teaches recommending a location and orientation of the sensor on the vehicle based on an optimization of the representation of the capability of the sensor ([0019] "…generating changes in the autonomous vehicle perception system based on the simulated sensor interactions that satisfy the perception criteria (e.g., changing the location of sensors or the type of sensors on an autonomous vehicle in order to improve detection of objects by the sensors).").
Micks and Melick are analogous because they are from the “same field of endeavor” simulating vehicle sensors.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Micks and Melick before him or her, to modify Micks to include recommending a location and orientation of the sensor as taught by Melick.
The suggestion/motivation for doing so would have been Melick ([0003]) “…to address the challenge of testing and improving the performance of vehicle systems that are used to detect the state of the environment".
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2,  the prior art as exemplified by Micks teaches the method of claim 1, however, the prior art, including Melick, fails to teach, alone or in obvious combination, “ wherein the sensor is a camera”, in combination with the other limitations of the claims.  Both Micks and Melick teach a sensor as a camera, but fail to teach emissions from a camera.
Regarding claim 3,  the prior art as exemplified by Micks teaches the method of claim 1, however, the prior art, including Melick, fails to teach, alone or in obvious combination, “including at least interactions of the rays with the virtual environment”, in combination with the other limitations of the claims.
Regarding claim 4,  the prior art as exemplified by Micks and Melick does not teach, alone or in obvious combination, the method of claim 3.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TROY A MAUST whose telephone number is (571)272-1931. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A.M./
Examiner, Art Unit 2148

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148